DETAILED ACTION
This Office Action is responsive to application number 17/221490 TOILET SEAT LIFT ASSEMBLY, filed on 4/2/2021. Claims 1-20 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 10, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, JR. et al. (US Pub. 2011/0162138).
Regarding claims 1 and 19 Anderson shows a lifting assembly for a toilet (10), the lifting assembly comprising: a track arm (44; Fig. 3; ¶ [0018]) configured to guide a toilet seat assembly (seat, shaft, gears; ¶ [0018]) from a first position (Figs. 1-3; solid lines 40) to a second position (Figs. 1-3; up position is shown by the dashed lines 40); and a track ( Fig. 3, dashed cutout on the end of part 44 where it contacts the worm gear drive 54) coupled to (Fig. 3; track is coupled to the base enclosure via the shaft 42) a base enclosure (24: Fig. 2; pair of side plates; ¶ [0014]) of the toilet and providing a track path (Fig. 3; see the track path when the track arm moves from closed to open position shown as the solid part 44 and the dashed part 44) for the track arm, the track path having a radius of curvature (Fig. 3; part 44; see radius of curvature that the track 
Regarding claim 4 Anderson shows the lifting assembly of claim 1, wherein the first position of the toilet seat assembly corresponds to a sitting position (Fig. 3; solid line 40) for a user and the second position of the toilet seat assembly corresponds to a standing position (Fig. 3; dashed line 40) (¶ [0017]).  
Regarding claim 9 Anderson shows the lifting assembly of claim 1, further comprising: a pivot rod (42) pivotably supported by the base enclosure on a first end of the pivot rod (Fig. 4 see the end of the pivot rod) and coupled to the track arm on a second end of the pivot rod (Fig. 3; ¶ [0018];see the end of the pivot rod).  
Regarding claim 10 Anderson shows the lifting assembly of claim 9, further comprising: an actuator (50; Fig. 3; small reversible motor; ¶ [0018]) pivotably connected to a connector (the hole of the pivot arm 44 that the shaft 42 is in acts as a connector) of the pivot rod.
Regarding claim 16 Anderson shows a method for operation of a lifting assembly for a toilet, the method comprising: receiving an input command (pressing push button 62 to raise the toilet seat; ¶[0021]) for the lifting assembly: generating a driving signal (the driving signal is what tells the actuator what button was depressed in order for the actuator to open and close the seat) for an actuator (50) of the lifting assembly; and guiding, through the actuator and a track arm (44; Fig. 3; worm wheel segment; ¶ [0018]), a toilet seat assembly (at 40) from a first position (40 solid line; Fig. 3) to a second position (40 dashed line; Fig. 3) as specified by the input command, 
Regarding claim 17 Anderson shows the method of claim 16, further comprising: receiving an input command for a rotation of the toilet seat: (pressing push button 62 to raise the toilet seat; ¶[0021]) for the lifting assembly: generating a driving signal (the driving signal is what tells the actuator what button was depressed in order for the actuator to open and close the seat).
Allowable Subject Matter
Claims 2-3, 5-8,11-15,18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lih et al. (5,323,497) shows a straight line track lift. Humbert et al. (US Pub. 2019/0070052) and Nelson et al. (US Pub. 2010/0219668) show the general state of the art of seat lifting apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/11/2022